Citation Nr: 1139192	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran had active service from August 1963 to September 1966. 

This appeal arises from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The issues of service connection for a left ear hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence preponderates against finding that the Veteran has a right ear hearing loss for VA disability purposes. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred or aggravated while on active duty, and a right ear sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, and notice of how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording a VA examination.  For purposes of the issue of entitlement to service connection for a right ear hearing loss the November 2006 VA audiological examination report is adequate in that it includes a discussion of the appellant's history and pertinent examination findings.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) . 

Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The determination whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997). 

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Veteran contends that he has a right ear hearing loss disability.  The Board has reviewed all of the evidence of record, to include his service treatment records, VA treatment records, private treatment records and the November 2006 VA examination report.  The competent medical evidence, however, preponderates against finding that the Veteran had a right ear hearing loss for VA purposes at any time since he filed his claim in August 2006. 

First, there is no competent evidence of a right ear hearing loss during any period of active duty or a compensably disabling right ear sensorineural hearing loss within a year of the Veteran's separation from a period of active duty. 

Second, both the private audiological examination of July 2006 and the November 2006 VA examination report show no right ear auditory pure tone thresholds greater than 20 decibels.  Right ear speech recognition was 92 percent at the private audiological examination and 100 percent at the VA examination.  The Board notes that the private audiological examination shows that there was one reading of 25 decibels at the 8000 Hertz threshold.  However, that is not one an auditory thresholds considered under VA regulation. 

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

A sensorineural hearing loss disability is not, however, a disorder for which lay evidence addressing the etiology is competent.  While the appellant can attest to decreased hearing, he is neither capable of diagnosing a sensorineural hearing loss, nor making medical conclusions as to its cause.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, even if the appellant was competent, there is no current diagnosis by a medical professional of a right ear hearing loss as that term is defined by 38 C.F.R. § 3.385. 

Thus, entitlement to service connection for a right ear hearing loss disability is denied. 


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied. 


REMAND

The Veteran seeks service connection for a left ear hearing loss and tinnitus.  In statements he has argued that he was exposed to engine noise in service which caused hearing loss, and that he has had tinnitus since service.  The Veteran's DD 214 shows his military occupational specialty to be an aviation electrician's mate.  Therefore, noise exposure from aircraft noise in service is conceded.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Id.; Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  In this case, the Veteran was afforded a VA examination in November 2006.  At the time, the examiner opined that it was not at least as likely as not that this Veteran acquired permanent hearing loss from exposure to aircraft flight line noise while in the military.  He reasoned that the service treatment records do not support his claim that hearing loss was detected at the time of his discharge.  Likewise, the examiner opined that it was not at least as likely as not that this Veteran incurred permanent bilateral tinnitus as a result of military noise because there is no evidence of a complaint or treatment for tinnitus in the service treatment records.  

In this case, the VA audio examiner's opinion states that service connection cannot be established unless there is evidence of hearing loss or tinnitus during service as directly reflected in the service treatment records.  From a legal perspective this is incorrect.  Governing laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Indeed, VA regulations do not preclude service connection for a hearing loss which first meets VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Given that the medical opinion is inadequate, an additional examination and medical opinion is needed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by a different audiologist for purposes of determining the nature and etiology of his left ear hearing loss and tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests, if any, should be performed.  Following the examination, the examiner must opine whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's left ear hearing loss and/or bilateral tinnitus are etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises.  

In providing this opinion, the examiner should specifically address any statements from the Veteran regarding the onset and continuity of his left ear hearing loss and bilateral tinnitus since service.  For purposes of providing the requested opinions, the examiner is to assume, based on the Board's factual finding, that the Veteran did experience acoustic trauma in service.  The examiner is hereby informed that governing laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for a left ear hearing loss and tinnitus.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


